DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 05/30/2022.  Claims 1, 3-5, 11-13, and 15-27 are pending.
Allowable Subject Matter
Claims 1, 3-5, 11-13, and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for the allowance of the claims in this case, are the structural and functional limitations drawn to a rear-view mirror assembly for a vehicle, comprising:  a housing; a mirror plate having a front rear-view mirrored surface and a back surface; a support arrangement positioned in a recess of the housing and provided with an attachment having a first part and a complementary second part, the first part of the attachment configured to releasably engage the second part of the attachment provided on the back surface of the mirror plate for attaching the mirror plate to the housing; where the first part of the attachment includes a deformable element which is deformable between an open configuration and a closed configuration; and where movement from the closed configuration to the open configuration disengages at least a portion of the second part of the attachment, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        2-Jun-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632